UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1540


SOUTH CAROLINA ASSOCIATION OF SCHOOL ADMINISTRATORS,

                Plaintiff - Appellant,

           v.

ROCKY DISABATO, d/b/a Rocky D,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cv-00271-CMC)


Argued:   October 25, 2011                 Decided:   January 4, 2012


Before TRAXLER, Chief Judge, and WILKINSON and WYNN, Circuit
Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Chief Judge Traxler and Judge Wilkinson concurred.


ARGUED: John Marshall Reagle, CHILDS & HALLIGAN, P.A., Columbia,
South Carolina, for Appellant. Kevin Alan Hall, HALL & BOWERS,
LLC, Columbia, South Carolina, for Appellee. ON BRIEF: Kenneth
L. Childs, Keith R. Powell, CHILDS & HALLIGAN, P.A., Columbia,
South Carolina, for Appellant.    Karl S. Bowers, Jr., M. Todd
Carroll, HALL & BOWERS, LLC, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
WYNN, Circuit Judge:

     With this appeal, the South Carolina Association of School

Administrators         (“SCASA”)        seeks    to       reinstate       its    federal

declaratory     judgment        action    against      radio       personality      Rocky

Disabato.      Before the district court, SCASA sought to have South

Carolina’s     Freedom        of    Information       Act    (“SC    FOIA”)     declared

unconstitutional        as     applied    to    it    as     a    purportedly     public

corporation.        But in an earlier-filed state case, a state court

judge has already held exactly that.                  Because the district court

did not abuse its discretion in determining that abstention in

favor   of    the     earlier-filed      state    suit      was     appropriate     under

Younger v. Harris, 401 U.S. 37 (1971), we affirm the dismissal

of SCASA’s complaint.



                                           I.

     SCASA is a non-profit corporation that views itself as “a

leading force for public education in South Carolina . . . .”

J.A. 5.       SCASA engages in issue advocacy through, among other

things,      “influencing          education    legislation         and   policy”     and

“ensuring a cadre of effective leaders . . . .”                      J.A. 5.

     In May 2009, SCASA brought a lawsuit against then-South

Carolina     Governor        Mark    Sanford    seeking       a    writ   of    mandamus

requiring     former     Governor       Sanford      to     apply    to   the   federal

government      for     federal       funds,    including         approximately      $780


                                           2
million for public education and other public services.             In June

2009, the South Carolina Supreme Court entered judgment in favor

of SCASA and issued a writ of mandamus against former Governor

Sanford.

     In August 2009, SCASA received a public records request

from Disabato.      Purportedly pursuant to the SC FOIA, Disabato

demanded   SCASA   records   discussing   the    American    Recovery   and

Reinvestment Act of 2009 and former Governor Sanford, including

anything   with    references   to   SCASA’s    lawsuit   against    former

Governor Sanford.      Disabato further demanded telephone records

reflecting all calls made or received by SCASA and its staff—

including staff members’ cell phone records—from January 1, 2009

to July 31, 2009.

     SCASA responded to Disabato’s request in writing, asserting

that it was not subject to the SC FOIA because it “is not a

public entity and therefore does not have to comply with the

Freedom of Information procedures.”            J.A. 41.      Nevertheless,

SCASA advised Disabato that it would “be happy to talk with

[him] about [his] interest and would try and provide [him] with

as much information as possible verbally regarding the stimulus

funding issue and Governor Sanford.”           J.A. 41.     SCASA received

no further communications from Disabato until it received notice

of a lawsuit Disabato had filed against SCASA on December 7,

2009 in the Charleston County Court of Common Pleas.


                                     3
     On   February    2,    2010,    SCASA,    in    turn,      brought     a    federal

declaratory      judgment   action    contending         that    the   SC   FOIA     was

unconstitutional      as    applied    to     it    as   a   purportedly         public

corporation. 1    Specifically, SCASA alleged that

     Relative   to   non-profit  corporations  engaged   in
     political speech and issue advocacy, such as SCASA,
     the FOIA’s broad record disclosure requirements chill
     the exercise of First Amendment rights, and the FOIA’s
     broad   record   disclosure  requirements  chill   the
     exercise of First Amendment rights, and the FOIA’s
     open meeting requirements and vague application to any
     corporation supported in whole or in part by public
     funds constitute prior restraints on freedom of speech
     and association.

J.A. 4.

     Instead     of   answering     SCASA’s    federal       complaint,         Disabato

moved the federal district court to abstain and dismiss.                          SCASA

opposed   the    motion.     On     April   22,     2010,    the   district        court

granted Disabato’s motion and dismissed the case on the basis of

abstention.      SCASA appeals.




     1
       On February 9, 2010, SCASA notified the State of South
Carolina of its constitutional challenge. Though the State has
not moved to intervene in SCASA’s federal case, the State did
move to intervene in the state suit—albeit first at the
appellate stage—on September 30, 2011.    The Supreme Court of
South Carolina granted the motion to intervene on October 14,
2011.




                                        4
                                             II.

       We     review       a     district         court’s     decision     to     decline

jurisdiction        based       on    abstention         principles     for     abuse   of

discretion.         Nivens v. Gilchrist, 444 F.3d 237, 240 (4th Cir.

2006).       A district court abuses its discretion whenever “its

decision is guided by erroneous legal principles.”                              Martin v.

Stewart,      499 F.3d 360,   363    (4th    Cir.    2007)    (quotation    marks

omitted).       Further, “there is little or no discretion to abstain

in     a     case   which        does       not     meet     traditional       abstention

requirements.”         Id. (quotation marks omitted).

       In Younger, 401 U.S. 37, the Supreme Court held that a

federal court should not enjoin a state criminal prosecution

begun before the institution of a federal suit except in rare

circumstances.         The Supreme Court held that even the possibility

of a “chilling effect” on First Amendment freedoms does not by

itself justify federal intervention.                        Id. at 51.        Later cases

have       articulated      a    three-part         test    for   evaluating      Younger

abstention      claims:          “Absent      a    few     extraordinary      exceptions,

Younger mandates that a federal court abstain from exercising

jurisdiction and interfering in a state criminal proceeding if

(1) there is an ongoing state judicial proceeding brought prior

to   substantial       progress       in    the     federal    proceeding;      that    (2)

implicates important, substantial, or vital state interests; and




                                              5
(3)     provides      adequate       opportunity         to    raise    constitutional

challenges.”        Nivens, 444 F.3d at 241 (footnote omitted).

       In Younger, which concerned an underlying state criminal

case,    the      Supreme    Court    did    not     address      abstention    in   the

context      of    civil    proceedings.           But   the    Supreme    Court   later

carried Younger into the civil arena, and even to administrative

proceedings.         See, e.g., Pennzoil Co. v. Texaco, Inc., 481 U.S.
1 (1987) (civil proceedings); Ohio Civil Rights Comm’n v. Dayton

Christian         Sch.,    Inc.,    477 U.S. 619       (1986)    (administrative

proceedings).         The Supreme Court noted that Younger was based on

concerns for comity and federalism—concerns “equally applicable”

to “civil proceedings in which important state interests are

involved[,]” so long as those proceedings provide the federal

plaintiff with “a full and fair opportunity to litigate [its]

constitutional claim.”              Ohio Civil Rights Comm’n, 477 U.S. at

627.

       The Supreme Court’s application of Younger abstention in

Pennzoil is particularly relevant to our analysis here.                         In that

case, Pennzoil had obtained a state court verdict against Texaco

for over $11 billion.               Pennzoil, 481 U.S. at 4.               Under Texas

law,    it     appeared      that    the    only     way       Texaco   could   prevent

enforcement of the judgment while challenging it was by posting

a bond for more than $13 billion, a bond that Texaco could not

have obtained.        Id. at 5.


                                             6
       Texaco brought a federal action arguing that application of

the    Texas    bond   and     lien   requirements        would     deny     it   various

constitutional and statutory rights.                  Id. at 6.        Texaco sought

an injunction restraining Pennzoil from taking any action to

enforce       the   judgment    pending     appeal     to    the     Texas    appellate

courts.       Id.   Notably, the State of Texas was not a party to the

case.     The       district   court      granted,    and     the    appellate      court

affirmed,      injunctive      relief     for     Texaco.      Id.    at     7-9.     The

Supreme Court reversed.

       The Supreme Court focused on the notion of comity:                           “This

concern mandates application of Younger abstention not only when

the    pending      state    proceedings        are   criminal,       but    also   when

certain civil proceedings are pending, if the State’s interests

in the proceeding are so important that exercise of the federal

judicial power would disregard the comity between the States and

the National Government.”             Id. at 11.          The Supreme Court noted

that    its    opinion      “does   not    hold    that     Younger    abstention      is

always appropriate whenever a civil proceeding is pending in a

state court.”         Id. at 14 n.12.           Nevertheless, the Court applied

Younger to civil proceedings in which the state was not a party

without setting clear guidelines.                 As a consequence, “the lower

courts will have to work out for themselves what limits, if any,

there are on the sweep of Younger.”                       17B Fed. Prac. & Proc.

Juris. § 4254 (3d ed. 2011).


                                            7
       Against this backdrop, the district court here applied the

three-part      Younger       test:     (1)       was   there     an     ongoing    state

proceeding,      (2)    did    the    proceeding        implicate      important    state

interests, and (3) did the state proceeding provided an adequate

opportunity to raise federal claims.                     Nivens, 444 F.3d at 241

(addressing Younger in the context of state criminal proceeding

but recognizing that Younger has been extended beyond criminal

cases).       As to the first factor, the district court determined

that “it is undisputed that there is an ongoing state proceeding

through which Defendant seeks documents from Plaintiff pursuant

to FOIA.      Thus, Plaintiff concedes that the first Younger factor

is satisfied . . . .”           J.A. 83.          This is indeed undisputedly so,

and the first Younger factor is clearly met.

       Moving, for the moment, to the third Younger factor, i.e.,

whether the state proceeding provided an adequate opportunity to

raise federal claims, the district court held that “Plaintiff is

free    to    raise    its    First    Amendment        defenses    in    state    court.

Plaintiff’s      various       alternative         arguments      may,    likewise,   be

presented to the state court.”                    J.A. 83.       If this were in any

way previously unclear, supplements to the joint appendix filed

with this Court show that SCASA did in fact raise the very same

First     Amendment     arguments       underlying         its     federal    complaint

before the state court.              In Disabato’s state court action, SCASA

moved    to    dismiss,       arguing    that       Disabato’s      claim    must   fail


                                              8
“because     the   FOIA’s        definition          of    a     ‘public       body’      cannot

constitutionally embrace a corporation, like SCASA, engaged in

political    speech      or     issue    advocacy.              In    other    words,         SCASA

asserts    that    the    FOIA’s       definition          of    ‘public       body’      .    .    .

unconstitutionally burdens the First Amendment rights of freedom

of speech and association of issue advocacy organizations like

SCASA.”    J.A. 108.

     Notably,      the     state        court        granted         SCASA’s       motion      and

dismissed    Disabato’s         suit.         The    state       court      held    that       “the

FOIA’s open meeting and records disclosure requirements restrict

SCASA’s     political         speech         and     issue       advocacy          without          a

substantial    relation         to    the     purpose       of    the      FOIA,    and       where

narrower means are available to achieve the FOIA’s purpose.                                        As

a result, the First Amendment prohibits the application of the

FOIA’s requirements to SCASA, and the Plaintiff’s claim must

fail . . . .”        J.A. 119.          Clearly, then, SCASA had an adequate

opportunity to raise its First Amendment arguments before the

state court, and the third Younger factor is met.

     That leaves the second factor, i.e., whether the proceeding

implicates     important        state        interests.              The    district          court

concluded     that       “the        state     has        significant          interests           in

interpreting       and    applying           FOIA,     including           with     regard         to

entities such as Plaintiff which have mixed private and public

attributes, the latter based on receipt of public funds and the


                                               9
statutory assignment of duties.”                 J.A. 83.      Indeed, this case

revolves around the interpretation and constitutionality of a

state statute that the state legislature deemed “vital”:

       The General Assembly finds that it is vital in a
       democratic society that public business be performed
       in an open and public manner so that citizens shall be
       advised of the performance of public officials and of
       the decisions that are reached in public activity and
       in the formulation of public policy. Toward this end,
       provisions of this chapter must be construed so as to
       make    it   possible    for   citizens,    or    their
       representatives,   to learn   and   report  fully   the
       activities of their public officials at a minimum cost
       or delay to the persons seeking access to public
       documents or meetings.

S.C.       Code.   Ann.   §   30-4-15.      And    South     Carolina’s   Attorney

General has successfully intervened in the state suit at the

appellate      stage,     stating   that    he    has   “a   strong   interest   in

defending the constitutionality of the application of FOIA . . .

.”     J.A. 123.     Under these circumstances, we cannot say that the

district court abused its discretion in abstaining from SCASA’s

federal suit in favor of the earlier-filed state action. 2

       SCASA points out that there are some exceptions to Younger

abstention.        The Supreme Court has indeed indicated that federal


       2
       We note that the district court also ruled that “[a]t
least to the extent [SCASA] argues that state law is vague,
[Railroad Comm’n of Tx. V. Pullman, 312 U.S. 496 (1941)]
abstention also applies.” J.A. 83 (footnote omitted). Because
we affirm the district court’s abstention under Younger, we need
not address whether abstention under Pullman would also have
been appropriate.




                                           10
courts need not abstain under “extraordinary circumstances” such

as   where    a   statute    is    “flagrantly      and     patently     violative   of

express      constitutional       prohibitions      in    every   clause,     sentence

and paragraph, and in whatever manner and against whomever an

effort might be made to apply it.”                  Younger, 401 U.S. at 53-54

(quotation marks omitted).              Abstention may also be inappropriate

where there has been a “showing of bad faith, harassment, or any

other     unusual    circumstance         that      would    call      for   equitable

relief.”      Id. at 54.     SCASA contends that these exceptions apply

here.   We cannot agree.

      As to the first exception, SCASA seeks, with its complaint,

a declaration that “the FOIA violates the First Amendment and is

unconstitutional       in   so    far    as   its   definition      of    public   body

encompasses       private   corporations         engaging    in   political     speech

and issue advocacy . . . .”              J.A. 12.        This limited declaration

essentially concedes that the SC FOIA is not “flagrantly and

patently      violative     of    express     constitutional        prohibitions     in

every clause, sentence and paragraph, and in whatever manner and

against whomever an effort might be made to apply it.”                        Younger,
401 U.S. at 53-54 (quotation marks omitted).

      As to the second exception, SCASA claims that it has been

pursued by political forces, including former Governor Sanford,

under the SC FOIA, and that Disabato’s attorneys in this case

have repeatedly represented its challengers.                        What SCASA has


                                            11
not, and apparently cannot, argue, however, is that Disabato has

repeatedly brought SC FOIA suits against it.                (This appears to

be his first such challenge against SCASA.)                  SCASA does not

contend that Disabato is a straw man for another party who has

previously brought SC FOIA claims against it.               And SCASA cites

no support for the notion that looking to the lawyers instead of

the     parties    is   appropriate     in   evaluating      its   harassment

contention; under the circumstances of this suit, we decline to

do so.



                                      III.

      In sum, SCASA has already obtained the relief it sought

with this federal suit through its participation in an earlier-

filed     state   suit. 3   The   district    court   did    not   abuse   its

discretion in determining that abstention in favor of that state

suit was appropriate under Younger.             We therefore affirm the

district court’s dismissal of SCASA’s federal complaint.

                                                                     AFFIRMED




      3
       We express no opinion as to the merits of SCASA’s First
Amendment claims.




                                       12